EXHIBIT 10.2
 
OSG
 
 
 
Overseas Shipholding Group Inc.
 
666 Third Avenue
New York, NY 10017
Tel:  212 953 4100
www.osg.com



NOTICE OF ELIGIBILITY


Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York 10017


Ian Blackley
c/o Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York  10017


Dear Ian:


Reference is hereby made to the Overseas Shipholding Group, Inc. Severance
Protection Plan, effective as January 1, 2006, as amended and restated effective
as of December 31, 2008 (the “Plan”).  Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.


The purpose of this Notice of Eligibility is to inform you that effective as of
May 24, 2010, subject to the terms of the Plan, you are hereby eligible to
participate in the Plan as a Tier A Executive.  This Notice of Eligibility shall
supersede and replace any prior Notice of Eligibility provided to you.


Sincerely,


OVERSEAS SHIPHOLDING GROUP, INC.


By:      /s/Morten Arntzen
Name: Morten Arntzen
Title: President and CEO




ACKNOWLEDGEMENT AND AGREEMENT:


In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees to be bound by the restrictive
covenants and agreements set forth in Section 7 of the Plan, including, without
limitation, the injunctive provisions of Section 7(b).


/s/Ian Blackley                  
Ian Blackley


Date: 7/2/10